Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated August 15, 1991, convicting him of attempted criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant having failed to move to withdraw his plea or to vacate the judgment of conviction, his current claims of error are not preserved for appellate review (People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636).
In any event, we note that it is entirely proper for the court to conduct the plea allocution, as was done here, with the participation of the prosecuting attorney (People v Empey, 141 AD2d 987). Nor did the defendant’s remark at sentencing that he was "forced” to plead guilty because of the overwhelming strength of the evidence against him, constitute a claim of innocence such that the court should have sua sponte held a hearing or offered to permit the defendant to withdraw his plea. Moreover, we note that there is no evidence in the record that the defendant "was in fact innocent or in any way coerced”, in the absence of which the plea will not be disturbed (People v Jackson, 171 AD2d 883, 884). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.